N0 .. 1~80

 STATE OF TEXAS                                  §     IN THE DISTJUCT COURT
                                                             FILED IN
 vs.                                             ~.    11th COURT OF APPEALS
                                   29'h .JUDICIAL DISTRICT
                                                          EASTLAND, TEXAS
                               §
 JOHN MICHAEL RAY MARSH        §   PALO PINTO COUNTY,7/14/17
                                                         TEXAS1:31:06 PM
                                                         SHERRY WILLIAMSON
                                                               Clerk
                       NOTICE OF APPEAL
TO THE HONORABLE JUDGE OF SAID COURT:
            NOW COMES, JOHN MICHAEL RAY MARSH, Defendant in the above-styled and
numbered cause, and gives this written notice ofappeal to the Court of Appeals of the State of Texas
from the judgment of conviction and sentence herein rendered against JOHN MICHAEL RAY

MARSH, a party to this proceeding who seeks to alter the trial court's judgment or other appealable
order. This is an appeal in Motion to Proceed with an Adjudication of Guilt case as defined under
Texas Rule of Appellate Procedure 25.2(a)(2), and Defendant is appealing only those matters that
were raised by a Written motion filed and ruled on before trial. Tex. R. App. P.25.2(a)(2)(A).



                                             Respectfully submitted,


       FILED
       AT    12.".QQ   ~
                                             CANNON LAW FIRM
                                             215 Old Annetta Road
                                             Aledo, Texas 76008
                                             Tel: (81 7) 441-4114
                                             Fax: (817) 441-1650




NOTICE OF APPEAL Pagel
                                  CERTIFICATE OF SERVICE

       This is to certify that on the   J.f_   day of July, 2017, a true and correct copy of   th~
above and foregoing document was served on the District Attorney's Office, Palo Pinto County,

520 Oak Street, Palo Pinto, Texas 76484, via hand delivery.




NOTICE OF' APPEAL Page 2